Case 2:19-cr-00011-JRG-RSP Document 16 Filed 03/09/20 Page 1 of 1 PageID #: 40

                                 United States District Court
                                    Eastern District of Texas
                                         MARSHALL DIVISION

 UNITED STATES OF AMERICA §

 V § CASE NO. 2:19CR11

 BEAU DANIEL MERRYMAN §


                                Waiver of Personal Appearance at Arraig ment and
                                           Entry of Plea of Not Guilty

         The defendant in th above-referenced case, along with his undersigned attorney, hereby acknowledges the
 following:

 1) Defendant has received a copy of the indictment, information or co plaint in this case. Defendant
 understands the nature and substance of the charges contained therein, the ma imum penalties applicable
 thereto, and his constitutional rights, after being advised of all the above by his attorney.

 (2) Defendant understands he has the right to appear personally with his attorney before a judge for
 arraign ent in open court on this accusation. Defendant further understands that, absent the present aiver,
 he will be arraigned in open court at the time and date previously designated.

 (3) Defendant, having conferred with his attorney in this regard, hereby waives personal appearance with hi
 attorney at the arraignment of this case and the reading of the indict ent or information, and by this
 instrument, tender his plea of "not guilty". The defendant understands that entry by the court of said plea
 for defendant ill conclude the arraignment in this case for all urposes.

 (4) Defendant understan s that he has a right to a minimum period of ti e prior to trial so that trial shall not
 co ence less than thirty (30) days from the date on which the defendant first appear through counsel or
 expressly waives counsel and elects to proceed pro se.

 Date: 2 &Z o




 ORDER
   PPROVED BY THE COURT. A plea of "not guilty" is entered for defendant effective this date.




 **ALL ARRAIGNMENT WAIVERS MUST BE FILED IN THE CLERK'S OFFICE AT LEAST 24 HOURS
 PRIOR TO THE SCHEDULED ARRAIGNMENT.
